Citation Nr: 1018622	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  04-42 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than June 1, 2001, 
for the award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971 and from December 1972 to August 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the Veteran's 
claim for an effective date earlier than June 1, 2001, for 
the award of a TDIU rating.  The appeal was remanded by the 
Board in June 2007 and May 2009 for further development. 


FINDINGS OF FACT

1. Service connection for PTSD was granted in a September 
2000 rating decision; an effective date of August 6, 1999, 
was assigned at that time.  

2. PTSD is the Veteran's only service connected disability, 
and is currently rated as 70 percent disabling, effective 
June 1, 2001.

3. In a September 2002 rating decision, the RO determined 
that the Veteran met the criteria for consideration under 38 
C.F.R. § 4.16(a), effective June 1, 2001. 

4. As of August 6, 1999, the competent medical evidence of 
record shows that the Veteran was unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected PTSD.  

5. Resolving reasonable doubt in favor of the Veteran, a TDIU 
is warranted from the effective date of the original grant of 
service connection for PTSD, on August 6, 1999.  




CONCLUSION OF LAWS

The requirements for an effective date of August 6, 1999, for 
the grant of TDIU have been met. 38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

Nevertheless, the Board notes that such notice is unnecessary 
in this case because the Veteran is challenging the effective 
date for the grant of TDIU in a September 2002 rating 
decision.  If, in response to notice of its decision on a 
claim for which VA has already given the § 5103 notice, VA 
receives a notice of disagreement that raises a new issue, § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103 does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue. See VAOPGCPREC 8-03 (December 22, 2003). Thus, 
the Board finds that under the holding in VAOPGCPREC 8-03, 
further notice from VA to the Veteran is not required with 
regard to his claim for an earlier effective date for the 
grant of TDIU.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them a statement of the case (SOC) and a 
supplemental statement of the case (SSOC), which informed 
them of the laws and regulations relevant to the Veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.

TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the 1-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that situation, the law provides that the effective date of 
the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(o)(1).

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App at 
126.

Consequently, determining an appropriate effective date for 
an increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155(a).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Facts and Analysis 
In this case, the only disability for which service 
connection is in effect is PTSD; it is currently evaluated as 
70 percent disabling, effective June 1, 2001. See Rating 
Decision dated September 2002.  In a September 2002 rating 
decision, the RO determined the Veteran met the criteria for 
consideration under 38 C.F.R. § 4.16(a) as of June 1, 2001; 
accordingly, the grant of TDIU was thus established from that 
date.  

However, it is the Veteran's contention that he was totally 
disabled due to his service-connected PTSD prior to June 1, 
2001.  He asserts that, at the very latest, the effective 
date of the TDIU grant should be assigned from August 6, 1999 
-- the effective date for the grant of PTSD. See Rating 
Decision dated September 2000.  

A TDIU rating may not be effective from a date earlier than 
the effective date of service connection of the service-
connected disability or disabilities which form the basis of 
the TDIU rating.  As the effective date for service-
connection for PTSD is August 6, 1999, the question is 
whether the Veteran was entitled to a grant of TDIU on or 
after that date (but prior to June 1, 2001). 

Here, the evidence clearly establishes that the Veteran was 
unemployable due to his service-connected PTSD long before 
the currently assigned effective date of June 1, 2001.  

In this regard, both VA and private mental health records 
consistently reflect that the Veteran has not worked since 
the early 1980's and that he has been treated for chronic 
PTSD symptomatology since the late 1990's.  See VA Form 21-
8940, dated February 2002; see also VA Treatment Records, 
dated March 1996 to January 2001.  Indeed, in February 1997, 
a VA psychosocial assessment shows that the Veteran 
complained of "bad nerves," impaired memory, sleep 
disturbances, and flashbacks of Vietnam.  The examiner noted 
that the Veteran had last worked as a cashier in 1985, but 
was currently unemployed with no source of income.  

In November 1997, the Veteran was evaluated by a private 
clinical psychologist, Dr. Friedberg, Ph.D.  At that time, 
the Veteran described chronic nightmares of Vietnam, problems 
with concentration and attention, and general nervousness and 
fear.  Extensive psychological testing revealed that the 
emotional factors described above interfered with his optimal 
cognitive functioning; he was also noted as having great 
difficulty dealing with complex information.  

Dr. Friedberg concluded that while the Veteran had the 
intellectual ability to handle an academic setting, there 
were "significant emotional factors" interfering with his 
ability to handle such activity.  He opined that there was 
"little doubt for him to function adequately," and that any 
training would have to be at a very low stress level as his 
ability to handle regimen was also very low.  Dr. Friedberg 
also found it noteworthy that the Veteran had not been able 
to hold a job since he was discharged from service in 1983.  

In December 1997, the Veteran was referred to Dr. Elliot, 
Ph.D., by the Louisiana Rehabilitation Services (LRS) for 
individual psychotherapy sessions. See Letter from Anthetic 
Psychology Center, May 4, 1998.  Dr. Elliot noted that 
referral information from LRS contained a diagnosis of PTSD, 
chronic, secondary to his experiences serving in a commando 
unit in Vietnam.  Her clinical work with the Veteran revealed 
the following symptoms: visual flashbacks of highly traumatic 
combat scenes; auditory flashbacks; frequent nightmares; 
feelings of eeriness and restlessness; intrusive thoughts; 
short term memory impairment; difficult in concentrating; 
difficulty learning new material; sleep disturbances; 
appetite disturbances; and chronic stress.  Dr. Elliot stated 
that her chief goal was to assist the Veteran in emotionally 
handling the requirements involved in pursuing education and 
employment.  

In an August 1999 private treatment report, Dr. Friedberg, 
Ph.D., confirmed a chronic PTSD diagnosis and opined that 
there was "no doubt that the amount of emotionality that is 
exhibited by [the Veteran] appears severe and chronic and his 
ability to engage in vocational endeavors is grossly 
impaired. " (Emphasis added).  

Likewise, in December 2000, Dr. Elliot stated that she had 
been treating the Veteran for PTSD symptomatology since 
December 1997, and that, in her opinion, his PTSD symptoms 
were resistant to psychological treatment and that he 
continued to relate to the world at a "dysfunctional 
level."  She further opined that because of his inability to 
maintain effective relationships with people, it was 
impossible for him to obtain employment.  In fact, she stated 
that the Veteran's attempts to take college classes (in 1997 
and 1998) resulted in "total failures because he was not 
able to concentrate nor stay in contact with the reality of 
the classroom."  Dr. Elliot concluded by stating that the 
Veteran's PTSD symptoms were severe enough to render him 
unable to attend school or obtain employment.  

Again, an effective date for the grant of unemployability 
benefits cannot precede the effective date of the grant of 
service connection for the disabilities on which the grant of 
unemployability was based.  As noted, in a September 2000 
rating decision, the RO granted service connection for PTSD, 
effective August 6, 1999.  The evidence of record outlined 
above reveals that the Veteran has been unable to work due to 
his service-connected PTSD since August 1999.  Indeed, Dr. 
Friedberg's letter of August 2, 1999, unequivocally 
demonstrates that the Veteran's vocational abitlies were 
"grossly impaired" as a result of his PTSD.  In this same 
vein, in December 2000, Dr. Elliot opined that the Veteran's 
PTSD made it "impossible" for him to obtain employment.  
The Board also recogznies Dr. Friedberg's November 1997 
psychological evaluation in which he indicated that the 
Veteran was significantly impaired due to PTSD 
symptomatology, and that his PTSD-related "emotional 
factors" would undoubtedly interfere with his ability to 
pursue educational training (as well as vocational training, 
presumably).  However, as the effective date for TDIU cannot 
be prior to the effective date of service-connection for 
PTSD, the Board finds that the Veteran met the criteria for 
consideration of TDIU as of August 6, 1999, which is the 
effective date for the grant of service-connection for PTSD.   




ORDER


An effective date of August 6, 1999, for TDIU is granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


